TABLE OF CONTENTS

Exhibit 10.1 EX-10.1 [p65087ex10-1.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Exhibit 10.1

CODE SHARE AND REVENUE SHARING AGREEMENT

      This CODE SHARE AND REVENUE SHARING AGREEMENT (the “Agreement”) is made
and entered into as of March 20, 2001, to be effective retroactive to February
1, 2001 (the “Contract Date”), by and between AMERICA WEST AIRLINES, INC., a
Delaware corporation (“AWA”), and MESA AIRLINES, INC., a Nevada corporation
(“Mesa”).

RECITALS

      A. AWA holds a certificate of public convenience and necessity issued by
the Department of Transportation (“DOT”) authorizing AWA to engage in the
interstate and overseas air transportation of persons, property and mail between
all points in the United States, its territories and possessions.

      B. Mesa holds a certificate of public convenience and necessity issued by
the DOT authorizing Mesa to engage in the interstate transportation of persons,
property and mail in the United States, its territories and possessions.

      C. AWA owns various trademarks, service marks and logos, including
“America West Airlines,” “America West Express,” and distinctive exterior color
decor and patterns on its aircraft, hereinafter referred to individually and
collectively as the “AWA Service Marks.”

      D. AWA and Mesa entered into that certain Code Share and Revenue Sharing
Agreement, dated July 15, 1998, as amended by those certain First and Second
Amendments to Code Share and Revenue Sharing Agreement, dated January 4, 2000
and May 10, 2000, respectively (the “Original Agreement”), in order to provide
scheduled air transportation services as America West Express and to share in
revenue and costs of such services.

      E. AWA and Mesa desire to terminate the Original Agreement and replace the
Original Agreement, in its entirety, with the terms and conditions of this
Agreement.

      NOW, THEREFORE, in consideration of the promises, covenants,
representations and warranties hereinafter set forth, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, AWA
and Mesa agree as set forth below.

AGREEMENT



1.   Effectiveness. This Agreement replaces the Original Agreement effective
upon the date (the “Effective Date”) that Mesa executes a binding agreement to
acquire the CRJ Aircraft required to be provided by Mesa pursuant to Section
2.2.2 of this Agreement (the “Aircraft Contract”). Mesa shall provide AWA with
written notice of the date the Aircraft Contract is executed together with
copies of the Aircraft Contract. On the date of execution of the Aircraft
Contract, all of the terms and provisions of this Agreement shall be effective
retroactive to the Contract Date. On the Effective Date, the Original Agreement
shall be terminated in its entirety. All sums payable pursuant to Section 6 of
the Original Agreement between the Contract Date and Effective Date shall be
recalculated pursuant to the terms of Section 7 of this Agreement, and AWA,
subject to the rights regarding disputed amounts contained in Section 7.8, shall
pay

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    additional and undisputed sums payable within 30 days after receipt of a
written invoice for such recalculation. Until the Effective Date, AWA and Mesa
shall continue to perform pursuant to the Original Agreement. If the Aircraft
Contract is not executed by May 1, 2001, then this Agreement shall automatically
terminate and the terms and conditions of the Original Agreement shall remain in
full force and effect. Simultaneously with the execution of this Agreement, AWA
and Mesa shall enter into an amendment to the Original Agreement providing for
the addition of 3 CRJs under the Original Agreement if this Agreement is
terminated pursuant to this Section.       As of the Contract Date, AWA and Mesa
dispute certain amounts that are payable between AWA and Mesa under the Original
Agreement (the “Disputed Amounts”). Mesa and AWA shall continue to work to
resolve their respective obligations concerning the Disputed Amounts pursuant to
the terms of the Original Agreement. This is a new and separate agreement from
the Original Agreement. The terms of this Agreement shall not be used by either
Mesa or AWA to determine or interpret the respective payment obligations of the
parties for the Disputed Amounts. The respective obligations for the Disputed
Amounts and other matters and disputes arising under the Original Agreement
prior to the Contract Date shall be resolved pursuant to the terms, covenants,
rights and remedies of the Original Agreement, shall not affect the rights,
duties and obligations of AWA or Mesa under this Agreement and shall not permit
AWA or Mesa to exercise any remedies under this Agreement. The intent of AWA and
Mesa is to resolve any disputes concerning the Disputed Amounts or any other
matters and disputes under the Original Agreement under the Original Agreement
and not pursuant to this Agreement.   2.   Rights, Responsibilities and
Obligations of Mesa:



        2.1  Flight Service. During the term of this Agreement, Mesa shall
operate America West Express air transportation services (the “Flight
Services”), using the Fleet of Aircraft established pursuant to Section 2.2, to
and from the cities and based upon the schedule established from time to time by
AWA (the “Schedule”) in written notice to Mesa (a “Schedule Notice”). For
purposes of this Agreement, “Flights” means flights operated pursuant to the
Schedule. AWA may change the Schedule by issuance of a Schedule Notice at any
time. When creating a Schedule, AWA shall: (i) take into account Mesa’s aircraft
maintenance requirements; (ii) create a Schedule which will permit Mesa to
schedule flight crews in a manner consistent with industry operational
practices; (iii) schedule block times based on AWA’s internal block time policy;
(iv) provide for the following turn times: (a) in a hub location: 20 minutes for
Beech 1900s and Dash 8s and 25 minutes for CRJs; and (b) in other stations: 10
minutes for Beech 1900s, 15 minutes for Dash 8s and 20 minutes for CRJs;
(v) take into account airport facilities available for Aircraft handling;
(vi) provide for maintenance as required by Section 2.6.3 and scheduled heavy
maintenance on Aircraft as required from time to time; and (vii) provide for at
least 45 days prior notice of any holiday cancellations. Mesa shall implement
all changes in the Schedule contained in a Schedule Notice in accordance with
AWA’s scheduling requirements within 60 days after receipt of a Schedule

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Notice. Mesa or any of its affiliates shall not provide any flight service for
any other airline for flights that originate in or end in Phoenix, Arizona.    
      So long as Air Midwest (“AM”) is a wholly-owned subsidiary of Mesa Air
Group, Inc., Mesa may subcontract with AM for the performance of those Flight
Services, Other Services (as hereinafter defined), and other related obligations
under this Agreement, which are to be performed by Mesa using the Beech 1900s
(the “AM Services”). Mesa has delivered to AWA an assumption agreement pursuant
to which AM agrees to perform all the duties and obligations of Mesa under this
Agreement relating to the AM Services and to be bound by all of the liabilities,
obligations, and duties of Mesa under this Agreement applicable to the AM
Services, including, without limitation, the providing of flights, maintenance
of aircraft, compliance with laws, maintenance of insurance and indemnification
of AWA (the “Assumption Agreement”). AWA shall have no duty, obligation or
liability to AM under this Agreement. All payments for the use and operation of
the Beech 1900 Subfleet to be made by AWA under this Agreement shall be paid to
Mesa. Mesa shall pay all sums payable to AM for the operation of the Beech 1900
Subfleet pursuant to a separate agreement between AM and Mesa to which AWA is
not a party. Notwithstanding the foregoing, Mesa shall not be released,
discharged, or relieved from any duties, liabilities or obligations set forth in
this Agreement, including those arising from the AM Services performed by AM. AM
shall be deemed a subcontractor of Mesa, and Mesa shall cause AM’s performance
of the AM Services to comply with all relevant terms and conditions of this
Agreement. If either: (i) AM ceases to be a wholly-owned subsidiary of Mesa Air
Group, Inc.; or (ii) AM fails to comply with the terms and conditions of this
Agreement as required by the Assumption Agreement, then Mesa, within thirty
(30) days after receipt of written notice from AWA, shall terminate the
subcontractor relationship with AM, acquire the Beech 1900 Subfleet and perform
the duties and obligations applicable to the Beech 1900 Subfleet pursuant to
this Agreement.           Mesa, with the prior written consent of AWA, which
consent shall not be unreasonably withheld, delayed or conditioned, may
subcontract with a wholly-owned subsidiary of Mesa Air Group, Inc. for the
performance of certain Flight Services, Other Services and other related
obligations under this Agreement, which are to be performed by Mesa using
certain Aircraft on terms and conditions similar to the terms and conditions
applicable to the subcontracting of the AM Services (the “Subcontracting of
Services”). If AWA consents to the Subcontracting of Services, then AWA and Mesa
shall execute an amendment to this Agreement permitting the Subcontracting of
Services and setting forth the terms and conditions pursuant to which the
Subcontracting of Services may occur (the “Subcontracting Amendment”). The
Subcontracting of Services shall not occur until the Subcontracting Amendment
and any documents required from the wholly-owned subsidiary have been executed
by Mesa and the affiliate and

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  delivered by AWA.           AM and any other affiliate to which services are
subcontracted under this Agreement are referred to as the “Affiliated Service
Providers.”           2.2  Fleet.



        2.2.1  Initial Fleet. As of the Contract Date, Mesa and AM provide the
Flight Services using the following aircraft (collectively, the “Fleet”; with
respect to any one aircraft type, the “Subfleet”; and individually, the
“Aircraft”):

      Number Aircraft Type ("Subfleet")

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

12 deHavilland DHC-8-200 (“Dash 8”) 5 Hawker-Beech 1900 (“Beech 1900”) 22
Canadair Regional Jet-50 (“CRJ”)



        2.2.2  CRJ Fleet Expansion. Pursuant to the Aircraft Contract, Mesa
shall have the right to acquire an additional 83 CRJ Aircraft, 43 by virtue of
firm orders (the “Firm Aircraft”) and 40 by virtue of options (the “Option
Aircraft”), in the configuration, with the seating capacity and at the times set
forth on Exhibit A, attached hereto. The Firm Aircraft and Option Aircraft will
consist of CRJ Models 200s, 700s and 900s as set forth in Exhibit A. For
purposes of this Agreement, the CRJ Model 200s shall be a “CRJ Subfleet” and the
CRJ Model 700s and 900s shall be a “CRJ Subfleet”.



        (a) Each of the Firm Aircraft shall be placed into Flight Services by
Mesa in the calendar months set forth on Exhibit A (the “Delivery Schedule”).
The Firm Aircraft to be delivered in each of the calendar months from and
including October, 2003 to and including June, 2004 may be either CRJ Model 700s
or 900s (the “Convertible Firm Aircraft”). AWA, by written notice to Mesa, given
on or before the last day of the 18th calendar month prior to the delivery of
each Convertible Firm Aircraft, shall advise Mesa as to which model is to be
added to the Fleet (the “Firm Selection Notice”). For example, for the CRJ to be
delivered in October, 2003, AWA must provide the Firm Selection Notice by
April 31, 2002. If AWA does not provide the Firm Selection Notice timely, then
AWA shall be deemed to have elected to have a CRJ Model 700 added to the Fleet.
Mesa shall provide AWA with at least 90 days’ prior written notice of the week
each of the Firm Aircraft will be placed into Flight Service under this
Agreement and at least 60 days’ prior written notice of the date on which each
of the Firm Aircraft will be placed into Flight Service under this Agreement
(each, a “Scheduled Delivery Date”).

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        (b) AWA shall have the options to expand the CRJ Fleet by up to 40
additional CRJs from the Option Aircraft. On or before each option “Exercise
Date” (as set forth on Exhibit A), AWA, by written notice to Mesa (the “Option
Notice”), shall have the option to require Mesa to increase the CRJ Subfleet by
the addition of the applicable CRJ Aircraft in the applicable “In Service
Months” (as set for on Exhibit A)(each, a “Fleet Expansion Option”). Each Option
Notice shall specify whether AWA is selecting either a CRJ Model 700 or 900. If
the Option Notice does not specify the CRJ Model, then AWA shall be deemed to
have selected a CRJ Model 700. The Fleet Expansion Options are separate and
individual options and may be exercised or not exercised on a separate and
individual basis. The Aircraft that are the subject of each Fleet Expansion
Option shall be added to the Fleet by Mesa in the applicable In Service Months.
Mesa shall provide AWA with at least 90 days prior written notice of the week
each Option Aircraft will be placed into Flight Service under this Agreement and
at least 60 days’ prior written notice of the Scheduled Delivery Date for each
Option Aircraft that is the subject of each exercised Fleet Expansion Option.  
        (c) Mesa shall not be liable to AWA for the failure to deliver any Firm
Aircraft or Option Aircraft on the Scheduled Delivery Date (a “Failed Delivery”)
if: (i) the failure to deliver is the result of the manufacturer’s failure to
deliver the Aircraft to Mesa as a result of acts of terrorism, hostilities, war,
strikes, labor disputes, work stoppages beyond the manufacturer’s control, fire,
act of government or court order; (ii) Mesa uses commercially reasonable efforts
to acquire a replacement aircraft for the Aircraft that was not delivered; and
(iii) Mesa pays to AWA any compensation, damages or award obtained by Mesa from
the manufacturer as a result of the Failed Delivery (an “Excused Failure”). In
the event of a Failed Delivery, Mesa shall use commercially reasonable efforts
to obtain the applicable Aircraft as soon as practicable after the Scheduled
Delivery Date. If the Aircraft that is the subject of a Failed Delivery is not
delivered within 90 days after the Scheduled Delivery Date, then AWA shall have
the option to elect not to include such Aircraft under this Agreement by
providing written notice to Mesa at any time prior to the actual delivery of
such Aircraft. If a Failed Delivery is not the result of an Excused Failure,
then AWA shall have all rights and remedies under this Agreement for such Failed
Delivery.



        2.2.3  Intentionally Omitted.           2.2.4  Fleet Reduction. Except
as otherwise permitted by Section 2.2.5, upon

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  180 days’ prior written notice from AWA, AWA, subject to limitations set forth
below, may require Mesa to reduce the number of Aircraft in any Subfleet. AWA
shall not require Mesa to reduce: (i) the number of Aircraft in the Dash 8
Subfleet, Beech 1900 Subfleet or the combined CRJ Subfleets by more than two
Aircraft in any Six Calendar Month Period. For purposes of this Agreement, “Six
Calendar Month Period” means each period during the Term (as defined below)
commencing on January 1 and ending on June 30 and commencing on July 1 and
ending on December 30, with the first Six Calendar Month Period commencing on
January 1, 2002; (ii) the number of CRJ Model 200s for a period of 1 year
measured from the last date that a CRJ Model 200 is added to the CRJ Subfleet;
provided, however, that the Scheduled Delivery Date shall be used to measure the
date each CRJ Model 200 is added to the CRJ Subfleet; (iii) the number of CRJ
Model 700s and 900s for a period of 1 year measured from the last date that a
CRJ Model 700 or 900 is added to the CRJ Subfleet; provided, however, that the
Scheduled Delivery Date shall be used to measure the date such CRJ Model 700 or
900 is added to the CRJ Subfleet; and (iv) the Dash 8 Subfleet below 6 Aircraft.
          2.2.5  Elimination of Beech 1900s and Dash 8s. Notwithstanding the
provisions of Section 2.2.4, AWA, at any time during the Term after August 25,
2004, may require the Subfleet of Beech 1900s to be reduced to zero by providing
Mesa with at least 180 days prior written notice of AWA’s election to eliminate
the Beech 1900s on or after such date (the “1900 Elimination Notice”).
Notwithstanding the provisions of Section 2.2.4, AWA, at any time during the
Term after August 25, 2006, may require Mesa to reduce the Subfleet of Dash 8s
to zero by providing Mesa with at least 180 days’ prior written notice of AWA’s
election to eliminate the Dash 8s on or after such date (the “Dash 8 Elimination
Notice”). The 1900 Elimination Notice may be given at any time during the Term
on or after February 27, 2004. The Dash 8 Elimination Notice may be given at any
time during the Term on or after February 27, 2006.           2.2.6  Spares.
Mesa shall have available at least 1 spare Aircraft available for Flight
Services under this Agreement at any time there are 35 or more CRJ Aircraft and
at least 2 spare Aircraft available for Flight Services under this Agreement at
any time there are 65 or more CRJ Aircraft. AWA shall pay the Actual Costs,
Guaranteed Non-Maintenance Costs (other than overhead) and Guaranteed
Maintenance Costs actually incurred by or payable to Mesa for each spare
Aircraft as provided in Section 7.           2.2.7  Transition Costs. As of the
Contract Date, all of the CRJ Aircraft are 50 seat Aircraft. The Firm Aircraft
and Option Aircraft include CRJ-700 and CRJ-900 seat configurations (the “New
CRJ Types”). AWA shall

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  reimburse Mesa for actual out-of-pocket costs and expenses incurred by Mesa in
connection with the induction of the New CRJ Types into Flight Services for a
period of 180 days after the induction of the first of each of the New CRJ
Types, not to exceed [***] for each of the New CRJ Types (the “Transition
Reimbursement”). The Transition Reimbursement shall be paid by AWA within
30 days after receipt of monthly written invoices together with commercially
reasonable evidence of the costs actually incurred by Mesa.



        2.3  Other Services. In addition to the Flight Services, Mesa, subject
to AWA’s payment of costs pursuant to Section 7.1.8, shall provide the following
services in connection with the Flight Services (the “Other Services”):
(i) curb-side service, other than at AWA Service Locations (as defined below),
in all locations where it is normal and customary or where another airline
offers curbside check-in; (ii) check-in service with automated baggage tags and
boarding pass printers in all locations, other than AWA Service Locations;
(iii) ticketing and security services in accordance with the Federal Aviation
Administration (“FAA”) and AWA directives and guidelines, as may be issued from
time to time, and any other directives or guidelines as Mesa and AWA may
mutually approve, in all locations, other than the AWA Service Locations;
(iv) Qik-Check service, to the extent used and supplied by AWA, at all gates
used by Mesa; (v) transfer of all baggage for passengers connecting from Flights
to AWA flights in a timely manner to ensure all baggage is placed on those
connecting flights; and (vi) transportation of mail and other cargo (other than
hazardous materials) on Flights, at the order of AWA, to the extent of available
aircraft capacity. Mesa, at its expense, shall provide all facilities,
machinery, equipment and inventory required to efficiently, timely and in a
manner consistent with best airline industry practices provide the Other
Services. Mesa shall require personnel providing the Other Services to comply
with all rules, regulations and directives promulgated for all AWA operations
from time to time.           Mesa may outsource the Other Services performed by
Mesa at any station with the prior written consent of AWA, which consent shall
not be unreasonably withheld or delayed. Mesa shall cause any subcontractor to
which the Other Services are outsourced to comply with and perform all of the
duties and obligations imposed on Mesa in this Agreement applicable to the Other
Services that have been outsourced.           Notwithstanding the foregoing, AWA
shall provide the services set forth in subsections (i) – (iii) above at Phoenix
Sky Harbor International Airport, McCarron International Airport and any other
airport that AWA designates with at least 90 days’ prior written notice to Mesa
(the “AWA Service Locations”). In the event AWA elects to convert any airport to
an AWA Service Location, then AWA shall: (i) either assume Mesa’s lease at the
airport or reimburse Mesa for

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  the actual out-of-pocket costs and expenses incurred by Mesa in terminating
the lease, at AWA’s election; (ii) reimburse Mesa for up to one week’s
compensation actually paid to airport employees that are not offered employment
by AWA; and (iii) offer to purchase from Mesa or assume the lease of any
equipment owned or leased by Mesa at the airport that may be used by AWA in
AWA’s operations and is in good condition and repair for a price equal to the
fair market value of such equipment at the time of such offer.    
      2.4  Personnel; Training. Mesa shall hire, engage, employ and maintain a
sufficient number of competent, trained personnel and subcontractors, including,
but not limited to pilots, flight attendants, ground crew, maintenance and
cleaning personnel, baggage handling personnel and customer service personnel
necessary to provide the Flight Services and Other Services as required by this
Agreement. Subject to FAA approval, CRJ pilots shall be qualified to fly all
models of CRJs providing Flight Services pursuant to this Agreement. CRJ pilots
shall not be scheduled or dedicated to any particular model line of CRJs without
the prior written consent of AWA. In addition, Mesa shall employ and maintain a
commercially reasonable number of reserve pilots and flight attendants based in
the Phoenix Metropolitan area based on the Flight Services to be provided
pursuant to this Agreement. Mesa shall cause all Mesa personnel providing Flight
Services or Other Services to wear uniforms approved by AWA and shall comply
with all appearance guidelines required of all AWA personnel.           Mesa
shall provide initial training, recurrent training and customer service training
to personnel and subcontractors reasonably identified by AWA at programs
approved by AWA. AWA shall provide applicable training materials. In the event
AWA becomes a hazardous materials carrier, Mesa, at AWA’s expense, shall conduct
all hazardous materials training required by AWA or AWA’s other code share
partners.           2.5  Service Quality and Level. All Flight Services and
Other Services shall be provided by Mesa at a service quality and level of
service equal to or greater than the service quality and level of service
provided by AWA to the extent applicable to the type of Aircraft used to provide
the Flight Services. All Aircraft shall be equipped with service amenities
necessary to provide the service quality and level of service required by this
Section. If AWA changes AWA’s service requirements and as a result Mesa will be
required to make any capital upgrades to any Aircraft, Mesa, in writing, shall
advise AWA of the need for such upgrades together with the estimated cost to
complete such upgrades (the “Upgrade Notice”). If, after receipt of the Upgrade
Notice, AWA, in writing, elects to require Mesa to comply with such changes in
service requirements, then AWA, within 30 days after receipt of a written
notice, shall reimburse Mesa for the actual out-of-pocket capital costs incurred
by Mesa in making such capital upgrades. If AWA does not approve the making of
the capital upgrades, then

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Mesa shall not be required to meet the new AWA service requirements.    
      2.6  Maintenance.



        2.6.1  Obligation. Mesa, at its own cost and expense, shall be
responsible for the service, repair, maintenance, overhauling and testing of
each Aircraft: (i) in compliance with the maintenance program for each Aircraft
as approved by the FAA and pursuant to all applicable aircraft maintenance
manuals applicable to each Aircraft; (ii) so as to keep each Aircraft in good
and safe operating condition; and (iii) so as to keep the Aircraft in such
operating condition as may be necessary to enable the airworthiness
certification of the Aircraft to be maintained in good standing. Mesa shall
retain full authority and control over the service, repair, maintenance,
overhauling and testing of each Aircraft. AWA shall have no obligations or
duties with respect to the service, repair, maintenance, overhauling or testing
of any Aircraft.           2.6.2  Ground Equipment. Mesa, at its sole cost and
expense, shall service, repair, maintain and clean (or cause to be serviced,
repaired, maintained or cleaned) all ground equipment and facilities in
accordance with AWA guidelines, provided by AWA to Mesa, for cleaning,
maintenance and appearance.           2.6.3  Location. Mesa shall maintain three
maintenance bases, currently located in Fresno, California for CRJs, Grand
Junction, Colorado for Dash 8s, and Farmington, New Mexico for Beech 1900s. Each
Schedule prepared by AWA shall provide for not less than 20% of the Dash 8s and
CRJs and 1 of the Beech 1900s to remain overnight at the applicable maintenance
base each night. AWA acknowledges that a separate maintenance base shall be
maintained by Mesa for each CRJ Subfleet. One Aircraft shall remain overnight
for 10 hours and the remainder for at least 8 hours. Mesa shall not relocate any
maintenance base, without the prior written consent of AWA, which consent may be
withheld if the new location fails to meet AWA’s maintenance base requirements.
Each CRJ maintenance base shall be staffed and equipped to maintain a fleet of
up to 25 Aircraft. Mesa shall add maintenance bases as necessary to provide the
Flight Services and Other Services at locations which meet AWA’s maintenance
base requirements and are approved by AWA. AWA, by providing Mesa with at least
180 days’ prior written notice, may require Mesa to close any maintenance base.
Upon Mesa assigning to AWA all of its right, title and interest in the lease of
the maintenance base that is closed (together with any required landlord
consent), AWA shall reimburse Mesa for all actual out-of-pocket costs and
expenses incurred by Mesa in closing such maintenance bases.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        2.7  Emergency Operations. Mesa and AWA shall coordinate to develop a
plan that complies with applicable Regulations (as defined below) to be
implemented in the event of any incident involving personal injury or death to a
passenger or crew member on a Flight. The emergency response teams of AWA and
Mesa shall coordinate their efforts and shall cooperate fully in response to
such emergency.           2.8  Fleet Configuration, Cleanliness and Appearance.



        2.8.1  Configuration. All Dash 8 and Beech 1900 Aircraft in the Fleet on
the Contract Date and Dash 8 and Beech 1900 Aircraft added to the Fleet shall
have a passenger seating configuration and seating capacity as provided on the
Aircraft in the Fleet on the Contract Date. Each CRJ in the Fleet on the
Contract Date shall retain the seating configuration and capacity as exists on
the Contract Date. Each CRJ added to the Fleet pursuant to Section 2.2 shall
have the seating configuration and capacity as provided for such Aircraft on
Exhibit A. AWA, at AWA’s cost and expense, may require Mesa to reconfigure or
change the seating capacity of an Aircraft. All such requested changes shall be
implemented within 180 days after Mesa’s receipt of written request from AWA.  
        2.8.2  Cleanliness. Mesa, at its sole cost and expense, shall cause all
Aircraft to be cleaned and maintained in an appearance in accordance with
cleaning standards, requirements and guidelines promulgated by AWA from time to
time and provided to Mesa in writing.



        2.9  Post-Departure Procedures. Mesa shall perform airport
post-departure procedures (as defined in AWA’s Customer Service Manual) and be
responsible for securing and controlling all the contents in the ticket lift
envelopes. All ticket lift envelopes should be forwarded and co-mailed to
ELP/NPC within 24 hours after flight operations. Mesa shall be liable for losses
to AWA as a result of the loss, misuse, theft or forgery of AWA passenger
tickets (including lifted flight coupons and auditor’s coupons for sold tickets)
in Mesa’s possession or control or the associated cash receipts. If actual
documented losses to AWA resulting from erroneous or fraudulent system
transactions due to Mesa’s or its employees’ failure to adhere to AWA policies
and procedures exceed the actual documented losses incurred by AWA from
erroneous or fraudulent system transactions, calculated monthly on a rate per
passenger per month basis for each airline (the “Excess Losses”), then Mesa,
within 10 days after receipt of written demand together with the calculation of
Excess Losses, shall pay to AWA an amount equal to the Excess Losses times the
number of passengers flown on Flights during the applicable calendar month.    
      2.10  Other Aircraft Handling and Ground Services. Mesa, at AWA’s request,
shall provide the Other Services and aircraft ground handling services for
flights and aircraft operated by AWA and its code share partners at stations at
which Mesa

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  provides the Other Services pursuant to Section 2.3. The costs and expenses of
providing such Other Services and aircraft ground handling shall be charged to
the airline (other than AWA) at market rates and in the case of AWA at actual
out-of-pocket cost to Mesa plus 8%.           2.11 Airport Slots. Upon each
written request by AWA to Mesa, Mesa or the Affiliated Service Providers, as
applicable, shall transfer the rights to airport slots operated by Mesa and used
for America West Express service at New York LaGuardia (LGA), Chicago O’Hare
(ORD), Ronald Reagan Washington National (DCA) and any other slot controlled
airports to any carrier(s) designated by AWA; provided, however, that Mesa or
the Affiliated Service Providers, as applicable, shall not be required to
transfer any slots at slot controlled airports acquired by Mesa or the
Affiliated Service Providers, as applicable, and used for flights other than
Flights pursuant to this Agreement. Upon receiving such request from AWA, Mesa
shall prepare and process, within thirty (30) days, all documentation necessary
to execute the transfer of the airport slots requested by AWA in its notice.    
      2.12 MAPPER System. AWA and Mesa, at AWA’s cost and expense, shall use
commercially reasonable efforts to install AWA’s internal MAPPER System (“MAPPER
System”) at all airport stations to and from which Flight Services are provided
by September 1, 2001. AWA, at AWA’s cost and expense, shall train Mesa personnel
on the use of the MAPPER System. The MAPPER System shall be installed in all new
stations when such stations are activated. Mesa shall cause its employees and
subcontractors to input all flight and other operational and passenger data and
information that the MAPPER System is capable of receiving as soon as such data
and information is available. All operational statistics for each Flight shall
be input into the MAPPER System within 1 hour after each departure. Commencing
on the 90th day after the MAPPER System is installed at a station, if Mesa fails
to input any information or data into the MAPPER System, then Mesa, within
10 days after receipt of written demand, shall pay to AWA an amount equal to
$100.00 for each entry not made. Mesa shall not be required to pay a penalty for
any data not entered into the MAPPER System as a result of a system failure.
Absent manifest error, MAPPER System data, information and records shall be the
controlling data, information and records for all statistics used for purposes
of calculation of penalties, payments and bonuses under this Agreement. No
penalty for failure to input data shall be assessed more than 180 days after the
date the data was to be entered.



3.   Rights, Responsibilities and Obligations of AWA.



        3.1 Flight Management Items. AWA, in its sole discretion, shall:
(i) designate from time to time, pursuant to each Schedule Notice, the routes on
and destinations to which Mesa is to provide the Flight Services and the times
of departure for the

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Flights; (ii) set the fares to be paid for such Flights by the passengers; and
(iii) be responsible for the passenger booking, yield management and overbooking
of Flights, limited only by the Fleet required to be maintained by Mesa pursuant
to this Agreement.           3.2 Marketing/Revenue. AWA, in its sole discretion
and at its sole cost, shall market, advertise and sell tickets on all Flights.
AWA shall provide all reservation services for the Flight Services and shall pay
all ticketing and advertising expenses, credit card charges, travel agent
commissions and CRS fees applicable to such services. AWA shall be entitled to
retain, and Mesa shall pay to AWA, all revenue and income generated by the
Flight Services. Mesa shall provide to AWA all tickets and other revenue
documentation collected or lifted by Mesa. Mesa, on a daily basis, shall remit
to AWA any revenue collected by Mesa in connection with the Flight Services and
Other Services into bank accounts established by AWA. Mesa shall be responsible
for any revenue shortfall not remitted to AWA and shall pay such shortfall
within 10 days after receipt of written demand from AWA which demand shall
document the shortfall in reasonable detail. AWA shall process Mesa lifted
passenger lift documents using standard industry pricing procedures. Mesa agrees
to cooperate with AWA on any special pricing or reporting requirements. Mesa
shall supply AWA with specific traffic reporting requirements.           3.3
Airport Services. AWA, at its sole cost and expense, shall: (i) provide
curb-side service, check-in service, ticketing and security services at AWA
Service Locations for all Flights; (ii) transfer all baggage for passengers
connecting from AWA flights to Flights in a timely manner to ensure all baggage
is placed on those connecting Flights; and (iii) provide such other ground
services selected by AWA at locations selected by AWA in writing to Mesa. To the
extent Other Services are provided by AWA, the costs of such services shall not
be included in the Actual Costs or Guaranteed Non-Maintenance Costs. AWA shall
pay the rent for the terminal and gates at Sky Harbor Airport.           3.4
Other Code Share Partners. AWA shall have the right to enter into code share,
joint marketing, charter or other alliance-type agreements with any other flight
service commuter operator to provide flight services to any destinations or for
any routes. AWA may permit any of AWA’s other code share partners to place their
code on any Flight. AWA or its code share partners shall pay all costs and
expenses incurred by Mesa in placing such other code on such Flights.    
      3.5 Charters. AWA, at its sole discretion, may market charter flights on
the Aircraft. Mesa shall operate such charter flights provided flight crews and
Aircraft are available and not otherwise subject or committed to maintenance
requirements. Mesa is required to operate the charters in a manner consistent
with the terms of this Agreement. In respect of any charter flight, AWA and
Mesa, in good faith,

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  shall negotiate the costs and expenses to be paid by AWA for such services.
Mesa, upon 90 days’ prior written notice to AWA, may use any Aircraft for
company business; provided, however, that no such trips may disrupt scheduled
Flights. If such trips disrupt scheduled Flights, Mesa, within 10 days after
receipt of written demand, shall pay to AWA an amount equal to [***] times the
number of Flights disrupted (the “Disruption Fee”). If the Disruption Fee is not
paid timely, then AWA may offset the Disruption Fee against the next amounts due
by AWA to Mesa.           3.6 Executive Travel. AWA shall provide Mesa with
travel cards for the five top executives of Mesa for business travel and
personal travel on AWA flights on the same terms and conditions as provided to
AWA officers. Mesa is not permitted to offer barter travel on AWA flights or
Flights in exchange for goods or services. In the event of any breach of the
terms of this Section, Mesa, within 10 days after receipt of written request,
shall pay to AWA the full coach fare for the flight(s) taken in violation of the
terms of this Section.



4.   Compliance with Regulations.



        4.1 Regulations. Mesa shall perform its obligations and duties under
this Agreement, including, without limitation, all Flight Services and Other
Services in full compliance with any and all applicable laws, ordinances, codes,
statutes, orders, directives, mandates, requirements, rules and regulations,
whether now in effect or hereafter adopted or promulgated, of all governmental
agencies having jurisdiction over Mesa’s operations, including but not limited
to the FAA and the DOT (collectively, “Regulations”).           4.2 Flight
Operations. Mesa shall be responsible for the operation of each Aircraft and the
safe performance of the Flights in accordance with the Regulations and airline
industry standard practice and shall retain full authority, operational control
and possession of the Aircraft to do so. Mesa, its agents or employees, for the
purpose of the safe performance of the Flights, shall have absolute discretion
in and shall have sole responsibility for all matters concerning the preparation
of each Aircraft for its Flights, and all other matters relating to the
technical operation of the Aircraft. Mesa, insofar as such relates to the safe
operation of a Flight, shall have sole and absolute discretion as to the load
carried and its distribution and as to the decision whether such Flight shall be
taken. Mesa shall be solely responsible for and AWA shall have no obligations or
duties with respect to the dispatch of all Flights.           4.3 Registration.
All Aircraft shall remain registered in the United States of America in
accordance with the Regulations.           4.4 Disclosure. Mesa, upon 2 business
days’ prior written request, shall provide

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  AWA the opportunity to review all operating specifications, operational
regulations, manuals and calculations with respect to all Aircraft and flight
statistics with respect to all Flights at Mesa’s corporate or other relevant
offices where such records are located.           4.5 Review/Audit. AWA or its
independent accountants, upon 2 business days’ prior written notice, may review,
at Mesa’s corporate office, airport ticket offices and other relevant offices,
all records, books, logs, files, documentation and information maintained by
Mesa, or any of its maintenance or service contracts, in connection with Flight
operation, safety and regulatory compliance, employee training, Flight dispatch,
Aircraft use, operation, maintenance and repair, Flight incidents and
governmental orders, mandates and requirements. AWA, to the extent AWA deems
necessary, may make unannounced visits and inspections at airport ticket offices
and stations to insure Mesa’s and its employees’, agents’ and contractors’
compliance with the terms and conditions of this Agreement.           4.6
Reporting. This Agreement shall be treated as a code share for DOT reporting
requirements. AWA shall provide Mesa with such information necessary for Mesa to
make the DOT reports and disclosures.



5.   Operational Performance Criteria, Incentives and Penalties.



        5.1 DOT Complaint Rate Criteria. Mesa shall not permit its annual DOT
Complaint Rate (defined below) for Flight Services to exceed the annual DOT
Complaint Rate of AWA. The “DOT Complaint Rate” is defined as the number of
consumer complaints received by the DOT for a given calendar year expressed in
terms of the number of complaints per 100,000 passengers flown during that
calendar year by Mesa and AWA; provided, however, that the DOT Complaint Rate
shall exclude consumer complaints relating solely to (i) overbooking;
(ii) fares; (iii) Aircraft size or suitability; (iv) schedule; and (v) food
service. For purposes of this Agreement, “AWA’s DOT Complaint Rate” shall mean
AWA’s actual DOT Complaint Rate multiplied by 1.05. DOT complaints made against
AWA for America West Express service shall be allocated to Mesa for the purpose
of calculating Mesa’s and AWA’s DOT Complaint Rates. If Mesa’s DOT Complaint
Rate exceeds AWA’s DOT Complaint Rate in any calendar year during the Term of
this Agreement, Mesa, within 10 days after receipt of written demand from AWA,
shall pay to AWA a penalty equal to [***] multiplied by the amount by which
Mesa’s DOT Complaint Rate exceeds AWA’s DOT Complaint Rate. For example, if
AWA’s DOT Complaint Rate for a given year is [***] per 100,000 passengers and
Mesa’s is [***] per 100,000 passengers, Mesa would pay AWA the product of [***]
x [***]. On each anniversary date of the Contract Date, the penalty payment
amount shall be increased by the increase in the CPI, as determined in
accordance with Section 7.4.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        5.2 Mishandled Baggage Rate Criteria. Commencing January 1, 2002, Mesa
shall not permit its monthly MBR (defined below) for Flight Services to exceed
the monthly MBR of AWA. The “MBR” is defined as the number of lost baggage
claims entered into the world tracer system for a given month expressed in the
terms of the number of entries per 1,000 bags handled during that calendar month
by Mesa and AWA. Mesa shall enter all lost baggage claims into the world tracer
system within 2 hours after the lost baggage claim is made by a passenger. If
Mesa’s MBR exceeds AWA’s MBR by [***] or more any calendar month during the Term
of this Agreement, Mesa, within 10 days after receipt of written demand from
AWA, shall pay to AWA a penalty equal to [***]. If Mesa’s MBR exceeds AWA’s MBR
for three consecutive calendar months, Mesa, within 10 days after receipt of
written demand, shall pay to AWA an additional penalty of [***] for such
three-month period and for each consecutive month thereafter that Mesa’s MBR
exceeds AWA’s MBR, the penalty shall be [***] per month. On each anniversary
date of the Contract Date, the penalty payment amount shall be increased by the
increase in the CPI, as determined in accordance with Section 7.4.           5.3
On Time Performance Rate Criteria. Mesa shall not permit Mesa’s OTP Rate (as
defined below) for any Six Month Period (as defined below) to fall below: (i)
[***] percentage points above AWA’s OTP Rate for Schedules operated by Mesa out
of the Phoenix Sky Harbor International hub; and (ii) [***] percentage points
below the Industry’s OTP Rate (as defined below) for Schedules operated out of
the Columbus, Ohio hub (the “OTP Rate Threshold”). The Phoenix Sky Harbor
International hub and Columbus hub are each referred to as a “Hub.” The “OTP
Rate” is defined as the percentage determined by dividing the number of flight
segments not Delayed (as defined below) by the total number of flight segments
during the applicable Six Month Period. The “Industry’s OTP Rate” shall be the
industry standard rate for flights in and out of the Columbus, Ohio airport,
calculated in accordance with the methodology set forth on Exhibit F, attached
hereto. For purposes of this Agreement, “Delayed” means a flight segment that
does not arrive at the destination within 15 minutes after the scheduled arrival
time. All Flights will be included for calculating the OTP Rate. A canceled
flight (except ones cancelled because of no passengers and the reasons set out
in Section 5.4(v)) is a Delayed flight. To the extent that Mesa’s OTP Rate for
either Hub Schedule falls below the applicable OTP Rate Threshold for any Six
Month Period, Mesa, within 10 days after receipt of written demand, shall pay to
AWA the OTP Penalty Amount (as defined below) for each percentage point, or
portion thereof, by which Mesa’s OTP Rate for either Hub Schedule falls below
the OTP Rate Threshold for such Six Month Period. The “OTP Penalty Amount” for
each Hub is an amount equal to [***] times a fraction, the numerator of which is
the daily average of Aircraft providing Flight Services to and from the Hub
during the applicable Six Month Period and the denominator of which is the daily
average of all Aircraft providing Flight Services during the applicable Six
Month Period. On

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  each anniversary date of the Contract Date the dollar amounts used for
calculating the OTP Penalty Amount shall be increased by the increase in the
CPI, as determined in accordance with Section 7.4. AWA, within 10 days after
receipt of written demand, shall pay to Mesa [***] for each percentage point, or
portion thereof, by which Mesa’s OTP Rate system wide exceeds [***] for any
Calendar Quarter. On each anniversary date of the Contract Date, the bonus
amount shall be increased by the increase in CPI, as determined in accordance
with Section 7.4. “Six Month Period” means each January 1 – June 30 and July 1 –
December 31 and “Calendar Quarter” means each 3 calendar month period commencing
January 1 of each year.           5.4 Flight Completion Factor. Mesa shall not
permit its FCF (defined below) for any Calendar Quarter to fall below: (i) [***]
for Schedules operated out of the Phoenix Sky Harbor International Airport Hub;
and (ii) [***] for Schedules operated out of the Columbus, Ohio Hub (each, an
“FCF Threshold”). “FCF” is defined as the percentage of published, scheduled
Flights completed for a Calendar Quarter. Flights not completed due to:
(i) weather; (ii) cancellation or overflight because of no passengers; (iii) air
traffic control cancellations; (iv) cancellations resulting from an emergency
airworthiness directive from the FAA affecting all aircraft similarly equipped
to the Aircraft in any Subfleet (not just those owned or operated by Mesa); or
(v) cancellations resulting from the sole acts or omissions of AWA or its
employees, including, without limitation, damage to an Aircraft, will not be
included in either the numerator or denominator for calculating the FCF. Mesa,
within 10 days after receipt of written demand, shall pay to AWA the FCF Penalty
Amount for each tenth of a percentage point, or portion thereof, by which Mesa’s
FCF for either Hub Schedule falls below the applicable FCF Threshold. The “FCF
Penalty Amount” for each Hub is an amount equal to [***] times a fraction, the
numerator of which is the daily average of Aircraft providing Flight Services to
and from the Hub during the Calendar Quarter and the denominator of which is the
daily average of all Aircraft providing Flight Services under this Agreement
during the Calendar Quarter. On each anniversary date of the Contract Date the
dollar amount used for calculating the FCF Penalty Amount shall be increased by
the increase in the CPI, as determined in accordance with Section 7.4. AWA,
within 10 days after receipt of written demand, shall pay to Mesa [***] for each
tenth of a percentage point by which Mesa’s FCF system wide exceeds [***] in any
Calendar Quarter. On each anniversary date of the Contract Date, the bonus
amount shall be increased by the increase in CPI, as determined in accordance
with Section 7.4.           5.5 Records. Within 5 days after the end of each
calendar month Mesa shall provide to AWA statements certified by Mesa’s chief
financial officer as to Mesa’s OTP Rate and FCF for the prior calendar month
and, as applicable, the prior Calendar Quarter and Six Month Period, together
with such supporting documentation and information as AWA may request. AWA or
its designee, upon 2 business days’

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  prior written notice, may review, at Mesa’s corporate or other relevant
offices, all records and files maintained by Mesa in connection with on-time
performance and flight completions. If AWA’s or its designee’s review of the
records or files reveals that Mesa has under or overstated, as applicable,
Mesa’s OTP Rate or FCF, then Mesa, upon demand, shall pay all sums due based on
the accurate calculations, the actual out-of-pocket costs and expenses of AWA in
completing such review and the applicable penalties payable based on such new
calculation. If such under or overstatement is willful or intentional, then
Mesa, within 10 days after receipt of written demand, shall pay to AWA an amount
equal to [***] per occurrence.           5.6 Limitation on Applicability of
Standards, Criteria, Incentives, and Penalties. AWA acknowledges that Mesa and
the Affiliated Service Providers operate flights and provide flight services and
other services under their own names and/or under names or service marks other
than America West Express using aircraft that are not included in the Fleet and
that are not subject to this Agreement. Notwithstanding any other term,
condition or provision hereof to the contrary, the standards, criteria,
incentives and penalties set forth above in this Section 5 apply only to Flight
Services, Flights and Other Services performed by Mesa and the Affiliated
Service Providers hereunder operating as America West Express and not to any
other flights, flight services or other services performed by Mesa and the
Affiliated Service Providers under their own names or under a name or service
mark other than America West Express. Thus, in calculating Mesa’s DOT Complaint
Rate, the MBR, the OTP Rate, the FCF, and all incentives and penalties set forth
above, only Flight Services and Other Services performed by Mesa and the
Affiliated Service Providers under the service mark America West Express shall
be taken into account in calculating such rates and assessing such incentives
and penalties.



6.   Irregular Operations. The misconnect and denied boarding benefits provided
by Mesa to passengers (each, a “Misconnect Benefit Package”) shall be similar in
amount and scope to those offered by AWA in similar circumstances and geographic
areas (the “AWA Standards”). AWA shall not be required to reimburse Mesa for any
Misconnect Benefit Package which is in excess of the AWA Standards.   7.  
Payment of Fees/Revenue Sharing. Commencing on the Effective Date and
retroactive to the Contract Date, Mesa and AWA hereby agree to pay the following
sums as consideration for this Agreement and the provision of the Flight
Services and Other Services provided for herein:



        7.1 Mesa Actual Costs. AWA, in accordance with Section 7.5, shall
reimburse to Mesa the following actual costs and expenses actually paid by Mesa
in connection with performing the Flight Services and Other Services (“Actual
Costs”):

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        7.1.1 Hull insurance premiums and commissions paid by Mesa for each
Aircraft for the prior calendar month. Insurance shall be allocated and paid by
AWA on a monthly basis equally over the applicable premium period for which the
insurance is paid. Insurance shall be prorated by Mesa in any premium period
during which an Aircraft is added or deleted from this Agreement. If the monthly
insurance payments made by AWA are less than the actual premiums paid by Mesa,
then AWA shall pay such excess in the month Mesa pays the insurance premiums. If
the monthly payments made by AWA exceed the actual insurance premiums, then AWA
shall be entitled to a credit against the next payment of the Actual Costs in an
amount equal to such overpayment. Mesa, within 10 days after receipt, shall
provide AWA with copies of all premium notices received for insurance premiums.
          7.1.2 Liability insurance premiums and commissions paid by Mesa for
the Flight Services on a revenue passenger mile basis. Insurance shall be
allocated and paid on a monthly basis equally over the applicable premium period
for which the insurance is paid. Insurance shall be prorated by Mesa in any
premium period during which this Agreement commences, terminates or expires. If
the monthly insurance payments made by AWA are less than the actual premiums
paid by Mesa, then AWA shall pay such excess in the month Mesa pays the
insurance premiums. If the monthly payments made by AWA exceed the actual
insurance premiums, then AWA shall be entitled to a credit against the next
payment of the Actual Costs in an amount equal to such overpayment. Mesa, within
10 days after receipt, shall provide AWA with copies of all premium notices
received for insurance premiums.           7.1.3 Property taxes paid by Mesa for
each Aircraft or the Fleet. Property taxes shall be allocated and paid on a
monthly basis equally over the applicable tax period for which the property
taxes are assessed and paid. If an Aircraft is added to the Fleet after property
taxes are assessed for a tax period and Mesa does not owe taxes for such
Aircraft for such tax period, then AWA shall not pay property taxes on the
Aircraft for such tax period. AWA shall pay the full year property taxes for the
year in which an Aircraft is deleted from the Fleet in the manner provided
herein if such Aircraft is not placed in revenue service outside this Agreement
(in which case such taxes shall be prorated). If the monthly tax payments made
by AWA are less than the actual property taxes assessed and paid by Mesa, then
AWA shall pay such excess in the month Mesa pays the property taxes. If the
monthly payments made by AWA exceed the actual property taxes assessed, then AWA
shall be entitled to a credit against the next payment of Actual Costs in an
amount equal to such overpayment. Mesa, within 10 days after receipt, shall
provide AWA with copies of all tax

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  notices received for property taxes assessed against any portion of the Fleet.
          7.1.4 De-Icing expenses paid by Mesa for each Aircraft for the prior
calendar month.           7.1.5 Fuel costs paid by Mesa during the prior
calendar month, calculated as gallons of fuel burned per hour. If in any
calendar month Mesa’s estimated fuel costs exceed the Actual Costs for fuel for
such calendar month by more than 3%, then thereafter, for the purpose of
calculating Estimated Costs pursuant to Section 7.5 below, Mesa shall use AWA’s
fuel forecast for the fuel costs.           7.1.6 Landing fees calculated per
Flight departure incurred during the prior calendar month.           7.1.7
Security outside AWA Service Locations calculated per America West Express
passenger.           7.1.8 Passenger and ground handling costs incurred at
stations maintained by Mesa more particularly described on Exhibit B (“Station
Costs”), not to exceed in each calendar year the amount set forth in the budget
for each calendar year (the “Station Budget”); provided, however, that if AWA
changes a Schedule and such change in the Schedule directly results in any
Station Costs exceeding the amount set forth in the Station Budget, then Station
Costs shall include such costs in excess of the Station Budget to the extent
directly attributable to the Schedule change. The Station Budget for each
calendar year, together with such backup information requested by AWA, shall be
prepared and provided to AWA by Mesa on or before October 1 of the prior
calendar year. The Station Budget shall be based on Mesa’s commercially
reasonable estimate of the actual costs that are to be incurred during the next
calendar year. If AWA does not approve the Station Budget for any station, then
AWA may convert such station to an AWA Service Location pursuant to Section 2.3.



        Mesa shall not enter into any contract with an affiliate to provide the
services or materials for which AWA pays the Actual Costs unless such contract
is on commercially reasonable terms substantially similar to those available in
the market place for arms-length transactions with third parties. In the event
any of the services or materials for which AWA pays the Actual Costs are
purchased for the Flight Services and Other Services provided by this Agreement
and for other services provided by Mesa and its affiliates, then the costs of
such services and materials shall be equitably allocated to Actual Costs payable
by AWA such that AWA only pays for the portion of such costs attributable to the
Flight Services or

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Other Services provided by this Agreement. Mesa shall use commercially
reasonable efforts to operate the Flight Services and Other Services in an
efficient and cost effective manner to minimize the Actual Costs payable by AWA
while maintaining the quality and quantity of services required by this
Agreement. Mesa shall take all commercially reasonable actions to minimize the
taxes imposed on the Fleet. If requested by AWA, in writing, AWA on behalf of
Mesa may pursue any tax protest or contest for property taxes imposed on the
Fleet or any Aircraft in the Fleet in the manner prescribed by applicable law.
An “affiliate” of Mesa means any person or entity controlling, controlled by or
under common control with Mesa.           7.2 Mesa Guaranteed Costs. AWA, in
accordance with Section 7.5, shall pay to Mesa:



        (a) the lesser of: (i) the actual costs and expenses associated with
certain of the Flight Services and Other Services (the “Guaranteed
Non-Maintenance Costs”) set forth in the cost and expense categories set forth
in Exhibit C, attached hereto (the “Guaranteed Non-Maintenance Costs Schedule”),
or (ii) the amounts set forth in the Guaranteed Non-Maintenance Costs Schedule
for each cost and expense category set forth in Exhibit C, attached hereto (the
“Guaranteed Non-Maintenance Costs Caps”); and           (b) an amount for
maintenance costs and expenses equal to the amounts set forth on Exhibit D (the
“Guaranteed Maintenance Costs”).



        The Guaranteed Non-Maintenance Costs Caps and Guaranteed Maintenance
Costs shall be adjusted on each anniversary of the Contract Date in accordance
with Section 7.4 below. If the Term of this Agreement commences or expires or an
Aircraft is added or eliminated from the Fleet on other than the first or last
day of a calendar month, then the Guaranteed Non-Maintenance Costs and
Guaranteed Maintenance Costs payable by AWA under this Agreement or for such
Aircraft shall be prorated based on the actual number of days this Agreement is
in effect or the Aircraft is in the Fleet during such month and the actual
number of days in such month. Payment of Guaranteed Non-Maintenance Costs and
Guaranteed Maintenance Costs for an Aircraft shall commence on the Aircraft
Scheduled Delivery Date unless the Aircraft is delivered late in which case
payment will begin on the actual delivery date. If an Aircraft, at AWA’s written
request, is placed into Flight Services prior to the Scheduled Delivery Date,
then payment of the Guaranteed Non-Maintenance Costs and Guaranteed Maintenance
Costs for such Aircraft shall commence on the date requested by AWA.    
      7.3 Contract Negotiation. AWA may assist Mesa in the negotiation of
contracts for the provision of materials or services subject to the Actual
Costs, Guaranteed Non-Maintenance Costs and Guaranteed Maintenance Costs
provided Mesa is not subject to an existing contract for such services or
materials.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        7.4 Guaranteed Costs Adjustment.



        7.4.1 CPI Adjustment. For the purposes of calculating CPI increases in
Guaranteed Non-Maintenance Costs Caps, increases in the Guaranteed Maintenance
Costs, increases in bonuses or penalties pursuant to Section 5 or increases in
the base EAS Subsidies pursuant to Section 7.7 the following definitions and
formulas shall be applied:



        (a) Definition. “CPI” shall mean the Consumer Price Index, U.S. City
Average, Urban Wage Earners and Clerical Workers, All Items (base index year
1982-84 = 100) as published by the United States Department of Labor, Bureau of
Labor Statistics. If the manner in which the Consumer Price Index as determined
by the Bureau of Labor Statistics shall be substantially revised, including,
without limitation, a change in the base index year, an adjustment shall be made
by the parties in such revised index which would produce results equivalent, as
nearly as possible, to those which would have been obtained if such Consumer
Price Index had not been so revised. If the Consumer Price Index shall become
unavailable to the public because publication is not readily available to enable
the parties to make the adjustment referred to in this Section, then the parties
shall mutually agree to substitute therefor a comparable index based upon
changes in the cost of living or purchasing power of the consumer dollar
published by any other governmental agency or, if no such index shall be
available, then a comparable index published by a major bank or other financial
institution or by a university or a recognized financial publication.    
      (b) Adjustment Formula. On each anniversary of the Contract Date (each an
“Adjustment Date”), to determine the amount of adjustment or increase based on
CPI, the applicable Guaranteed Non-Maintenance Costs Caps, the Guaranteed
Maintenance Costs, bonuses or penalties and EAS Subsidies, as applicable, in
effect for the prior year, shall be adjusted by multiplying the Guaranteed
Non-Maintenance Costs Caps on the Guaranteed Non-Maintenance Costs Schedule, the
Guaranteed Maintenance Costs, bonuses or penalties and EAS Subsidies, as
applicable, in effect for the prior year, by a fraction, the numerator which
shall be the CPI for the third full calendar month immediately preceding the
Adjustment Date, and the denominator of which shall be the CPI for the same
calendar month in the immediately preceding calendar year (the “Adjustment”).

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        7.4.2 Governmental Requirements. If any governmental rule, order,
regulation or requirement affecting: (i) all aircraft similarly equipped as the
Aircraft in any Subfleet (not just those owned by Mesa); or (ii) all airlines
flying similar equipment as the Aircraft (not just Mesa), results in an increase
in any of the Guaranteed Non-Maintenance Costs or Guaranteed Maintenance Costs
such that the actual Guaranteed Non-Maintenance Costs or Guaranteed Maintenance
Costs will exceed the then applicable Guaranteed Non-Maintenance Costs Cap or
amounts set forth on Exhibit D for the Guaranteed Maintenance Costs, then the
applicable Guaranteed Non-Maintenance Costs Cap or Guaranteed Maintenance Costs
shall be increased by such amount, as of the effective date of such governmental
regulation, rule, order or requirement.           7.4.3 Amendment. Mesa and AWA
shall execute an amendment to Exhibit C and Exhibit D within 10 days after each
adjustment occurs pursuant to this Section 7.4. The failure to execute such an
amendment shall not affect the effectiveness of any adjustment or the bases for
any subsequent adjustment. Each adjusted Guaranteed Non-Maintenance Costs Cap
and Guaranteed Maintenance Costs shall be effective until the next adjustment of
such Guaranteed Non-Maintenance Costs Cap and Guaranteed Maintenance Costs
pursuant to this Section 7.4.           7.4.4 Guaranteed Maintenance Costs
Reconciliation. Within 180 days after the expiration or termination of this
Agreement, AWA, by written notice to Mesa, may review and audit Mesa’s records
and files relevant to the actual maintenance costs paid by Mesa in the
categories set forth on Exhibit D. If AWA’s review of the records and files
reveals that the actual maintenance costs paid by Mesa during the term of this
Agreement was less than the sum of all the Guaranteed Maintenance Costs paid by
AWA during the term of this Agreement (the “Excess Maintenance Payments”), then
Mesa, within 30 days after receipt of written demand, shall pay to AWA an amount
equal to the Excess Maintenance Payments. The terms and conditions of this
Section shall survive the termination or expiration of this Agreement. Mesa
shall maintain and retain all maintenance cost and expense records and files for
the entire Term of this Agreement and for at least one year after the expiration
or termination of this Agreement.



        7.5 Payment of Actual and Guaranteed Non-Maintenance Costs.



        7.5.1 Estimates. AWA shall pay to Mesa the estimated Actual Costs,
Guaranteed Non-Maintenance Costs (using the Guaranteed Maintenance Costs Caps)
and Guaranteed Maintenance Costs for each calendar month based on a 98% FCF (the
“Estimated Costs”) as follows: By the 20th day of each calendar month, Mesa
shall provide AWA with a good faith

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  statement of the Estimated Costs for the following calendar month. On or
before the 7th, 14th, 21st and 28th day of each calendar month (or next business
day thereafter if any such dates is other than a business day), AWA shall pay
25% of the Estimated Costs for such calendar month.           7.5.2 Monthly
Reconciliation. On or before the 120th day after the last day of each calendar
month, Mesa shall submit to AWA a statement of the actual Guaranteed
Non-Maintenance Costs (using for each monthly statement the applicable
Guaranteed Non-Maintenance Costs Caps), the Guaranteed Maintenance Costs and
Actual Costs incurred by Mesa (the “Incurred Costs”) and payable by AWA for such
calendar month (the “Incurred Costs Statement”). If the Estimated Costs paid by
AWA in any calendar month exceed the Incurred Costs in any calendar month, then
Mesa, together with the Incurred Costs Statement for such calendar month, shall
reimburse AWA the amount by which the Estimated Costs paid by AWA exceeded the
Incurred Costs. If the Incurred Costs in any calendar month exceed the Estimated
Costs paid by AWA in any calendar month, then AWA, subject to the rights and
procedures set forth in Section 7.8, within 45 days after receipt of the
Incurred Costs Statement, shall reimburse and pay to Mesa the amount by which
the Incurred Costs exceed the Estimated Costs paid by AWA for the subject
calendar month.           7.5.3 Annual Reconciliation. At any time within 120
days after the expiration of each Contract Year (as defined below), AWA, upon 2
Business Days prior written notice to Mesa, may review and audit, or cause its
independent accountants to review and audit, all records and files (including
computer databases) maintained by Mesa and relevant to the calculation of the
actual Guaranteed Non-Maintenance Costs incurred by Mesa during the prior
Contract Year (the “GNMC Audit”). If the GNMC Audit reveals that the actual
Guaranteed Non-Maintenance Costs actually paid by Mesa during the prior Contract
Year was less than the sum of all the Guaranteed Non-Maintenance Costs Caps paid
by AWA during such Contract Year (the “Excess Non-Maintenance Payments”), then
Mesa, within 30 days after receipt of written demand from AWA, shall pay AWA an
amount equal to the Excess Non-Maintenance Payment. If Mesa does not pay the
Excess Non-Maintenance Payments to AWA timely, then AWA shall have the setoff
rights contained in Section 7.9 below. For the purposes of this section,
“Contract Year” means each one year period commencing on April 1 of each
calendar year and expiring on March 31 of the next calendar year. For the
purposes of the first “Contract Year”, the year shall commence on the Contract
Date and expire on March 31, 2002. For purposes of the last Contract Year, the
Contract Year shall commence on April 1 and expire on the Expiration Date. For
the purpose of determining the actual Guaranteed Non-Maintenance Costs incurred
in

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  providing the Flight Services and Other Services, Guaranteed Non-Maintenance
Costs subject to allocation to the Flight Services and Other Services shall be
allocated to this Agreement by Mesa using the same methodology used by Mesa in
establishing the Guaranteed Non-Maintenance Costs Caps.           7.5.4
Finality. The Incurred Costs Statement issued by Mesa shall include all and be
the final statement for the Guaranteed Non-Maintenance Costs and Actual Costs
payable by AWA for the period covered by each Incurred Costs Statement. AWA
shall not be obligated to pay any Guaranteed Non-Maintenance Costs or Actual
Costs for a period that are not included in the applicable Incurred Costs
Statement when initially issued by Mesa to AWA.



        7.6 Revenue Sharing. Commencing in the first calendar month after the
month in which the Effective Date occurs, AWA shall pay to Mesa, by the 20th day
of each calendar month, an amount equal to the product obtained by multiplying
the Segment Revenue Percentage by the Segment Revenue generated during the prior
calendar month. For purposes of this Agreement, the following terms have the
following definitions:           “Segment Revenue” means the portion of the
total fares paid by passengers allocated to the Flights flown by Mesa or the
Affiliated Service Providers pursuant to this Agreement, less all taxes,
assessments, airport charges and other governmental and quasi-governmental
charges included in the fares. For calculating Segment Revenue, the portion of
the revenue attributed to the Mesa Flight segment shall be determined in
accordance with Straight Prorate Rule 11B of the Passenger Tariff Manual
produced by the Airline Tariff Publishing Company.           “Segment Revenue
Percentage” means the following percentages based on the type of Aircraft used
to fly the Flight which creates the Segment Revenue allocable to Mesa Flight
segment:

          Aircraft Segment Revenue Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Beech 1900 [***] Dash 8 [***] CRJ Model 200 [***] CRJ Model 700 [***] CRJ Model
900 [***]



        7.7 Subsidies. Mesa, within 30 days after receipt, shall rebate to AWA
all EAS subsidies paid to Mesa by any governmental entities for Flights (the
“EAS

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Subsidies”). Notwithstanding the foregoing to the contrary, if Mesa causes any
EAS Subsidies to be increased to an amount in excess of the EAS Subsidies in
effect on the Contract Date, increased annually on the anniversary of each
Contract Date by an amount equal to an increase in the CPI as calculated
pursuant to Section 7.4.1, then AWA shall pay to Mesa 50% of any such increase
within 30 days after receipt of written demand. AWA shall not be responsible to
the DOT for continuing service in any EAS market. Notwithstanding the foregoing,
if AWA directs Mesa to bid to provide flight service to any EAS market, then AWA
shall be responsible for all liabilities incurred in connection with
discontinuing such service prior to the expiration of any DOT hold-in order. AWA
shall be entitled to retain all payments, subsidies, revenue guarantees or other
similar payments generated from the Flight Services flown under this Agreement
and negotiated by AWA.           7.8 Records, Statements and Audit Rights. Mesa
shall maintain separate accounting books and records for the Flight Services and
Other Services performed by Mesa under this Agreement. All Incurred Costs
Statements and other requests for payment made by Mesa pursuant to this
Section 7 shall be accompanied by such supporting information, documentation and
calculations described on Exhibit E, attached hereto, and as AWA may reasonably
request from time to time (the “Backup Information”). If AWA disputes the amount
set forth in any statement or the Backup Information is inadequate, incomplete
or inaccurate, then AWA shall pay the undisputed portion of such statement and
the portions for which the Backup Information is adequate, complete and
accurate, timely, and together with such payment provide Mesa with a written
statement of any disputed amount and the amounts for which the Backup
Information is inadequate, incomplete or inaccurate. AWA and Mesa shall meet and
confer to resolve any disputed amount and inadequate, incomplete or inaccurate
Backup Information within 30 days after AWA provides notice of the dispute.
Disputed amounts and amounts for which the Backup Information is inadequate,
incomplete or inaccurate shall not be payable until the dispute is resolved and
then shall be payable within 10 days after the dispute is resolved.    
      AWA, upon 2 business days’ prior written notice, may review and audit, or
cause its independent accountants to review and audit, all records and files
(including computer data bases) maintained by Mesa and relevant to the
calculation of the payments required to be made by AWA pursuant to this
Agreement. If AWA’s review of the records and files reveals that Mesa has
overcharged AWA or underpaid AWA, then Mesa shall pay to AWA, upon demand, the
overpayments and/or underpayments and the costs and expenses of AWA incurred in
completing such review and audit and, if such overcharge or underpayment is
willful or intentional or exceeds more than 10% of the sums actually payable or
receivable by AWA, then Mesa, within 10 days after receipt of written demand,
shall pay to AWA an amount equal to 3 times the overcharge or underpayment. Mesa
shall

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  maintain all records, files, information, data and documentation (including
computer data bases) used in calculating the sums payable or receivable by AWA
under this Agreement in good condition and order at Mesa’s corporate
headquarters. AWA shall not be required to pay any sums, and shall be entitled
to receive a refund of any sum paid, for which Mesa is unable to provide
supporting information, documentation or data.           7.9 Setoff. All
undisputed sums payable by Mesa to AWA pursuant to this Agreement may, at AWA’s
election, be setoff against amounts next due by AWA to Mesa pursuant to this
Agreement.



8.   Term and Termination.



        8.1 Term. The term of this Agreement (the “Term”) commences on the
Effective Date retroactive to the Contract Date (the “Commencement Date”) and
shall expire (“Expiration Date”) on the 8th anniversary of the date that the
last CRJ Aircraft is added to the Fleet pursuant to Section 2.2.2 of the
Agreement (the “Last Delivery Date), unless earlier terminated as provided in
this Agreement. AWA, by written notice to Mesa at least 180 days prior to the
Expiration Date, may extend the Expiration Date to the 10th anniversary of the
Last Delivery Date.           8.2 Early Termination. If: (i) Mesa’s OTP Rate for
the Phoenix Hub falls below AWA’s OTP Rate for the Phoenix Hub for five of any
six calendar months or (ii) Mesa’s FCF for the Phoenix Hub falls below [***]%
for five of any of six consecutive calendar months (each, a “Cancellation
Event”), AWA, at its election, may by written notice (a “Performance Notice”)
inform Mesa that if the Cancellation Event is not cured within one hundred
twenty (120) days from receipt of such Performance Notice (the “Cure Period”),
AWA, at its option may give a Termination Notice (as defined below). If the
Cancellation Event relates to Mesa’s OTP Rate, the cure shall be effected by
Mesa bringing its OTP Rate for such Hub to a rate that is equal to or above
AWA’s OTP Rate at the Phoenix Hub during the Cure Period. If the Cancellation
Event relates to the Mesa’s FCF for the Phoenix Hub, the cure shall be effected
by Mesa bringing its FCF at the Phoenix Hub to [***]% or higher during the Cure
Period. If, after the Cure Period has expired and Mesa has not cured the
Cancellation Event as set forth above, then AWA at any time during the thirty
(30) day period following the lapse of the Cure Period without cure may, upon
90 days’ prior written notice to Mesa (“Termination Notice”), terminate this
Agreement. Such termination right shall be in addition to any penalty payments
set forth in Section 5 and termination rights for an Event of Default pursuant
to Section 13.           8.3 Change of Control. This Agreement may be terminated
by either AWA or Mesa providing the other party with at least 90 days’ prior
written notice (the “Change Termination Notice”) in the event of a change of
control of the other party or a

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  sale of substantially all of the other party’s assets. “Change of Control”
means any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) either becomes the beneficial owner (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of voting securities of either
party (or securities converted into or exchangeable for such voting securities)
representing 50% or more of the combined voting power of all voting securities
of the party (on a fully diluted basis) or otherwise has the ability, directly
or indirectly, to elect a majority of the board of directors of the party or any
person or two or more persons acting in concert shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence on the management or
policies of the party.           8.4 Effect of Termination. If AWA elects to
terminate this Agreement pursuant to this Section 8, AWA, in the Termination
Notice, shall establish as the termination date any date between 90 and 180 days
after delivery of the Termination Notice or Change Termination Notice, as
applicable. Mesa shall continue to provide the Flight Services and Other
Services required by this Agreement until the termination date set forth in the
Termination Notice or Change Termination Notice, as applicable. AWA and Mesa
shall make all payments as required by this Agreement for the period through and
including the termination date set forth in the Termination Notice or Change
Termination Notice, as applicable.



9.   Service Mark License For Services Provided By Mesa.



        9.1 Grant of License. For the payment of $1.00, AWA hereby grants to
Mesa a non-exclusive, non-transferable license to use such AWA Service Marks as
AWA may designate, in writing, from time to time in connection with the Flight
Services and Other Services to be rendered by Mesa; provided, however, that at
any time prior to expiration or termination of this Agreement AWA may alter,
amend or revoke the license hereby granted and require Mesa’s use of any new or
different AWA Service Mark in conjunction with the Flight Services and Other
Services provided hereunder as AWA may determine in its sole discretion and
judgment.           9.2 Operation under AWA Service Marks/Aircraft Decor. Mesa,
at its expense (subject to reimbursement in the next sentence), shall cause the
Fleet and any replacement or additional Aircraft utilized by Mesa, or any of the
Affiliated Service Providers, to provide the Flight Services, to be painted,
marked and decorated to bear AWA Service Marks, consisting of AWA aircraft
exterior and interior color décor and pattern provided by AWA and the name
“America West Express.” AWA shall reimburse Mesa for 50% of the costs of
painting, decorating or marking any new CRJ added to the Fleet pursuant to
Section 2.2. Upon written notice from AWA, which shall include the
specifications for any such changes in AWA Service Marks and exterior or
interior aircraft décor and patterns, Mesa shall effect changes in the aircraft
décor and patterns within 12

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  months from the date of such notice. AWA shall reimburse Mesa for the cost of
repainting the Fleet in the event that AWA changes its logo and color décor and
pattern from the design existing as of the Effective Date. Mesa shall use and
display suitable signs on the interior and exterior of each Aircraft identifying
Mesa as the operator of the Services, such signs shall be subject to the prior
written consent of AWA as to nature, size and location provided that the signs
shall comply with all Regulations. AWA shall reimburse Mesa for the actual costs
and expenses of repainting any Aircraft eliminated from the Fleet pursuant to
Section 2.2. All announcements, displays or literature used or viewed by Mesa
customers on Flights shall highlight “America West Express.” No such
announcements, displays or literature shall reference “Mesa Airlines,” other
than to identify Mesa or the operator of the Services, on briefing cards or as
required by the Regulations.           9.3 Terms and Conditions Governing
Service Mark License.



        9.3.1 Mesa hereby acknowledges AWA’s ownership of the AWA Service Marks,
further acknowledges the validity of the AWA Service Marks, and agrees that it
shall not do anything in any way to infringe or abridge upon AWA’s rights in the
AWA Service Marks or directly or indirectly to challenge the validity of the AWA
Service Marks.           9.3.2 To assure that the production, appearance and
quality of the AWA Service Marks is consistent with AWA’s reputation for high
quality and the goodwill associated with the AWA Service Marks, Mesa agrees to
maintain a level of quality consistent with AWA’s quality in the Flight Services
and Other Services it provides pursuant to this Agreement and to follow AWA’s
written instructions regarding use of AWA’s Service Marks, as they may be
amended from time to time.           9.3.3 Mesa agrees that, in providing the
Flight Services and Other Services, it shall not advertise or make use of the
AWA Service Marks without the prior written consent of AWA. AWA shall have
absolute discretion to withhold its consent concerning any and all such
advertising and use of the AWA Service Marks in any advertising by Mesa. In the
event AWA approves the use of such AWA Service Marks in any advertising, such
advertising shall identify AWA as the owner of such Service Marks and conform
with any additional requirements specified by AWA.           9.3.4 To the extent
that Mesa is licensed to use the AWA Service Marks, the AWA Service Marks shall
be used only in connection with the Flight Services and Other Services
specifically covered by this Agreement and not in connection with any other
business or activity of Mesa or any other entity.

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        9.3.5 Nothing in this Agreement shall be construed to give Mesa the
exclusive right to use the AWA Service Marks or abridge AWA’s right to use and
license the AWA Service Marks, and AWA hereby reserves the right to continue to
use the AWA Service Marks and to license such other uses of the AWA Service
Marks as AWA may desire.           9.3.6 No term or provision of this Agreement
shall be construed to preclude the use of the AWA Service Marks, including
“America West Express,” or the aircraft exterior color decor and patterns by
other individuals or entities not covered by this Agreement.           9.3.7
Upon the termination or expiration of this Agreement, the license and use of the
AWA Service Marks by Mesa shall cease and such use shall not thereafter occur.



10.   Liability and Indemnification.



        10.1 Relationship Between the Parties. Nothing contained in this
Agreement will be deemed to create any agency or partnership or similar
relationship between AWA and Mesa. Nothing contained in this Agreement will be
deemed to authorize either AWA or Mesa to bind or obligate the other. Mesa and
the Affiliated Service Providers and their employees engaged in performing the
Flight Services and Other Services shall be employees of Mesa or the Affiliated
Service Providers for all purposes, and under no circumstances shall be deemed
to be employees, agents or independent contractors of AWA. AWA and its employees
engaged in performing the obligations of AWA under this Agreement shall be
employees, agents and independent contractors of AWA for all purposes, and under
no circumstances shall be deemed to be employees, agents or independent
contractors of Mesa. Pursuant to this Agreement, Mesa and the Affiliated Service
Providers shall act, for all purposes, as independent contractors and not as
agents for AWA. AWA shall have no supervisory power or control over any
employees engaged by Mesa and the Affiliated Service Providers in connection
with their performance hereunder, and all complaints or requested changes in
procedures shall be transmitted by AWA to a designated officer of Mesa. Nothing
contained in this Agreement shall be intended to limit or condition Mesa’s and
the Affiliated Service Providers’ control over their operations or the conduct
of their business as air carriers, and Mesa and the Affiliated Service Providers
and their principals assume all risks of financial losses which may result form
the operation of the Flight Services and Other Services to be provided by Mesa
and the Affiliated Service Providers hereunder.           10.2 Indemnification
by Mesa. Mesa agrees to indemnify, defend and hold harmless AWA, its directors,
officers, employees, agents, parent corporation, subsidiaries and affiliates
for, from and against any and all loss, liability, claim, damage, penalty, fine,
charge, cause of action, demand, cost and expense (including

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  attorneys’ and consultants’ fees and costs) whatsoever (collectively,
“Damages”), as incurred, arising out of, resulting from or incurred in
connection with: (i) the provision of the Flight Services and Other Services by
Mesa and the Affiliated Service Providers or any of their employees, agents,
licensees, contractors, suppliers, officers or directors; (ii) Mesa’s or the
Affiliated Service Providers’ breach of this Agreement; (iii) damage or
destruction of property of any person, or injury or death of any person, caused
by, arising out of, or in connection with any act or omission of Mesa or the
Affiliated Service Providers, their employees, agents, licensees, contractors,
suppliers, officers or directors; (iv) any taxes, impositions, assessments or
other governmental charges incurred by Mesa in providing the Flight Services or
Other Services or imposed on any revenue generated by this Agreement (except as
set forth in Section 7.1.3); (v) passenger complaints or claims by passengers
using the Flight Services; (vi) the failure or discontinuance of service to any
EAS market (except as specified in Section 7.7); and (vii) failure to comply
with any Regulations. Mesa agrees to indemnify, defend and hold harmless AWA,
its officers, directors, employees, agents, parent corporation, subsidiaries and
affiliates for, from and against any and all Damages as incurred, arising out
of, resulting from or incurred in connection with any claims for consideration
for performance by the Affiliated Service Providers. Mesa shall reimburse AWA or
other Indemnified Party (as defined below) for any legal and any other expenses
reasonably incurred in investigating, preparing or defending against any claim
or action arising out of or relating to any of the foregoing.           10.3
Indemnification by AWA. AWA agrees to indemnify, defend and hold harmless Mesa,
its directors, officers, employees, agents, parent corporation, subsidiaries and
affiliates for, from and against any and all Damages, as incurred, arising out
of, resulting from or incurred in connection with: (i) AWA’s breach of this
Agreement; (ii) damage or destruction of property of any person, or injury or
death of any person, caused by, arising out of, or in connection with any act or
omission of AWA, its employees, agents, licensees, contractors, suppliers,
officers or directors in performing AWA’s obligations under this Agreement to
the extent not covered by Mesa’s or the Affiliated Service Providers’ insurance
required to be maintained by this Agreement; and (iii) any taxes, impositions,
assessments or other governmental charges incurred by AWA for revenue received
by AWA under this Agreement. AWA shall reimburse Mesa or other Indemnified Party
(as defined below) for any legal and any other expenses reasonably incurred in
investigating, preparing or defending against any claim or action arising out of
or relating to any of the foregoing.           10.4 Conduct of Indemnification
Proceedings. The person or entity claiming indemnification hereunder is referred
to as the “Indemnified Party” and the party against whom such claims are
asserted hereunder is referred to as the “Indemnifying Party”. Each Indemnified
Party shall give reasonably prompt

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  notice to the Indemnifying Party of any action or proceeding or assertion or
threat of claim commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the Indemnifying Party (i) shall not relieve
the Indemnifying Party from any liability which it may have under the indemnity
agreement provided in this Agreement, unless and to the extent it did not
otherwise learn of such action, threat or claim and the lack of notice by the
Indemnified Party results in the forfeiture by the Indemnifying Party of
substantial rights and defenses and (ii) shall not, in any event, relieve the
Indemnifying Party from any obligations to the Indemnified Party other than the
indemnification obligation provided under Sections 10.2 and 10.3 above. If the
Indemnifying Party elects within a reasonable time after receipt of notice, the
Indemnifying Party may assume the defense of the action or proceeding at
Indemnifying Party’s own expense with counsel chosen by the Indemnifying Party
and approved by the Indemnified Party; provided, however, that, if the
Indemnified Party reasonably determines upon advice of counsel that a conflict
of interest exists where it is advisable for the Indemnified Party to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to it which are different from or in addition to those
available to the Indemnifying Party, then the Indemnified Party shall be
entitled to separate counsel at the Indemnifying Party’s expense, which counsel
shall be chosen by the Indemnified Party in its sole discretion. If the
Indemnifying Party does not assume the defense, after having received the notice
referred to in the second sentence of this Section, the Indemnifying Party will
pay the reasonable fees and expenses of counsel for the Indemnified Party.
Unless and until a final judgment that an Indemnified Party is not entitled to
the costs of defense under the foregoing provision, the Indemnifying Party shall
reimburse, promptly as they are incurred, the Indemnified Party’s costs of
defense. The Indemnifying Party shall not settle or compromise any claim for
which an Indemnified Party is entitled to indemnity without the prior written
consent of the Indemnified Party.           10.5 Insurance.



        10.5.1 Mesa, at all times during the Term of this Agreement, shall have
and maintain and shall cause the Affiliated Service Providers to have and
maintain in full force and effect, policies of insurance satisfactory to AWA, of
the types of coverage, and in the minimum amounts stated below with insurance
companies satisfactory to AWA and under terms and conditions satisfactory to
AWA, including insurance coverage on all Aircraft used to provide Flight
Services. Unless otherwise specified, the minimum amounts of insurance coverage
required hereunder shall be per occurrence, combined single limit for all
insurance coverage required hereunder.

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS

            1. Aircraft Liability and Ground Liability Insurance (including
Commercial General Liability) $250,000,000 per Occurrence Combined Single Limit
of Liability for CRJs and Dash 8s and $150,000,000 per Occurrence Combined
Single Limit of Liability for Beech 1900s a. Bodily Injury and Personal Injury –
Passengers Included in Combined Single Limit b. Bodily Injury and Personal
Injury – Third Parties Included in Combined Single Limit c. Property Damage
Included in Combined Single Limit

Per Accident

2. Worker’s Compensation Insurance (Company Employees) Statutory 3. Employers’
Liability (Company Employees) $500,000 4. All Risk Hull Insurance on
Aircraft Performing Services
Hereunder Replacement Cost or Such Lesser Amount as may be Consented to by AWA,
in writing 5. Baggage Liability $1,250 (per Passenger) 6. Cargo Liability
$100,000 any One Aircraft $100,000 any One Disaster with Terms, Limitations and
Conditions Acceptable to AWA



        10.5.2 The parties hereby agree that from time to time during the Term
of this Agreement, AWA may require Mesa and the Affiliated Service Providers to
have and maintain amounts of insurance coverage different from those amounts set
forth in Section 10.5.1, should AWA, in its reasonable judgment, deem the
circumstances and conditions of the Flight Services and Other Services to
require increases in any or all of the foregoing

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  minimum insurance coverages.



        10.5.3 Mesa shall cause all policies of insurance which it and the
Affiliated Service Providers maintain pursuant to this Agreement, to be duly and
properly endorsed by Mesa’s and the Affiliated Service Providers’ insurance
underwriters as follows:



        10.5.3.1 To provide that any waiver of rights of subrogation against
other parties by Mesa or the Affiliated Service Providers shall not affect the
coverage provided hereunder with respect to AWA.           10.5.3.2 To provide
that Mesa’s and the Affiliated Service Providers’ underwriters shall waive any
and all subrogation rights against AWA, its directors, officers, agents and
employees without regard to any breach of warranty by Mesa or the Affiliated
Service Providers or to provide other evidence of such waiver of recourse
against AWA, its directors, officers, agents, or employees as shall be
acceptable to AWA.           10.5.3.3 Be duly and properly endorsed to provide
that each such policy or policies or any part or parts thereof shall not be
canceled, terminated, or materially altered, changed or amended by Mesa’s and
the Affiliated Service Providers’ insurance underwriters, until after 30 days’
written notice to AWA which 30 days’ written notice shall commence to run from
the date such notice is actually received by AWA.



        10.5.4 With respect to policies of insurance described as Aircraft
Liability and Ground Liability Insurance, Mesa will provide that Mesa’s and the
Affiliated Service Providers’ policies:



        10.5.4.1 Endorse AWA, its directors, officers, agents, parents,
subsidiaries and employees as Additional Insureds thereunder.           10.5.4.2
Constitute primary insurance for such claims and acknowledge that any other
insurance policy or policies of AWA will be secondary or excess insurance;    
      10.5.4.3 Cover AWA’s costs of defending against such insured claims
including, without limitation, to the extent permitted by the policies, costs
incurred in the retention of separate legal counsel of its choice; and

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        10.5.4.4 Provide a cross-liability clause acceptable to AWA, and a
specific contractual liability insurance provision covering liability assumed by
Mesa and the Affiliated Service Providers under this Agreement.



        10.5.5 With respect to policies of insurance for coverage described as
Aircraft Liability and Ground Liability Insurance and All Risk Hull Insurance,
Mesa shall cause its insurance underwriters to provide a breach of warranty
clause.           10.5.6 All aircraft hull insurance provided pursuant to this
Agreement shall be provided on agreed value basis and, except with the consent
of AWA, shall not be subject to more than the standard market deductibles. In
the event of loss, settled on the basis of a total loss, all losses shall be
payable in full.           10.5.7 Upon request by AWA, Mesa shall furnish to AWA
evidence satisfactory to AWA of the aforesaid insurance coverage and
endorsements, including certificates certifying that the aforesaid insurance
policy or policies with the aforesaid policy limits are duly and properly
endorsed as aforesaid and are in full force and effect.           10.5.8 With
respect to policies of insurance obtained directly from foreign underwriters,
Mesa shall cause such insurance underwriters to provide that AWA may maintain
against Mesa’s and the Affiliated Service Providers’ underwriters a direct
action in the United States upon such insurance policies and to this end to
provide a standard service of suit clause designating an agent for service of
process in the United States of America.           10.5.9 In the event Mesa or
the Affiliated Service Providers fails to maintain in full force and effect any
of the insurance and endorsements described in Section 10.5, AWA shall have the
right (but not the obligation) to procure and maintain such insurance or any
part thereof. The cost of such insurance shall be payable by Mesa to AWA upon
demand by AWA. The procurement of such insurance or any part thereof by AWA
shall not discharge or excuse Mesa’s or the Affiliated Service Providers’
obligation to comply with the provisions of Section 10.5. Mesa agrees not to
cancel, terminate or materially alter, change or amend any of the policies
referred to in Section 10.5 without 30 days’ prior written notice to AWA of its
intent to cancel, terminate or materially alter, change or amend said policies
or insurance which 30 day notice period shall commence to run from the date
notice is actually received by AWA.           10.5.10 AWA shall maintain cargo
liability coverage, in types and amounts

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  required by law, for all air freight transported by Mesa or the Affiliated
Service Providers under an AWA airbill on any Flights.



11.   Confidentiality.



        11.1 AWA and Mesa agree that the terms of this Agreement shall be
treated as confidential and shall not be disclosed to third parties without the
express written consent of AWA and Mesa, or as required by law. In the event of
disclosure required by law, only those portions of this Agreement required to be
disclosed shall be disclosed. The disclosing party shall make good faith efforts
to minimize the portions to be disclosed and shall seek confidential treatment
by the receiving party or agency for any portions disclosed. In the event of one
party being served a subpoena or discovery request, prior to responding to the
subpoena or request, the party served shall notify the other party to provide
the other party an opportunity to contest the disclosure of any terms of this
Agreement.           11.2 “Confidential Information” means any information in
any form, including, without limitation, the terms of this Agreement, written
documents, oral communications, recordings, videos, software, data bases,
business plans, and electronic and magnetic media, provided to or observed by
AWA or Mesa pursuant to this Agreement, including information owned or provided
by either party to the other party, except for information generally available
to the public. AWA and Mesa agree that they shall maintain all Confidential
Information in confidence and use such Confidential Information solely for
purposes of performance under this Agreement. Such Confidential Information
shall be distributed within each party’s company only to personnel and to its
legal counsel, auditors and other consultants on a need-to-know basis for
purposes related to this Agreement or in compliance with a court order or
statutory or regulatory requirements. Except for legal counsel and auditors, and
as permitted by Section 11.1, in no event shall either party disclose
Confidential Information to any third parties except subcontractors and
independent consultants and then only if approved by both parties in writing in
advance of such disclosure. Confidential Information does not include
information that is available to the general public other than as a result of
disclosure by the disclosing party or information that was known or
independently developed by the receiving party prior to disclosure, as evidenced
by records kept in the ordinary course of business.           11.3 Mesa
acknowledges and agrees that any Confidential Information shared or given to AWA
pursuant to this Agreement may be shared by AWA on a confidential basis with
America West Holdings Corporation, The Leisure Company and other subsidiaries
and affiliates of AWA. AWA acknowledges and agrees that any Confidential
Information shared or given to Mesa pursuant to this Agreement may be shared by
Mesa on a confidential basis with Mesa Air Group, Inc. and other subsidiaries or
affiliates of Mesa.

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS





12.   Taxes. Mesa shall pay, prior to delinquency, all airport, property, sales,
use, excise or any other taxes, impositions, assessments or other governmental
charges incurred in connection with the provision of the Flight Services and
Other Services under this Agreement and all taxes imposed or any sums paid by
AWA to Mesa under this Agreement. AWA shall pay, prior to delinquency, all taxes
imposed on any sums paid by Mesa to AWA under this Agreement.   13.   Defaults
and Remedies.



        13.1 Default by Mesa. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Agreement by Mesa
(an “Event of Default”):



        13.1.1 The failure of Mesa to make any payment required to be made by
Mesa to AWA hereunder, as and when due, and such failure continues for 10
business days after Mesa’s receipt of written notice from AWA;           13.1.2
If Mesa or any of the Affiliated Service Providers is required by the FAA or DOT
to suspend a substantial portion of its operations for any safety reason and has
not resumed such operation within 3 business days of the suspension or if Mesa
suspends a substantial portion of the Flight Services for any other reason,
except as a result of an emergency airworthiness directive from the FAA
affecting all aircraft similarly equipped to the Aircraft (not just those owned
or operated by Mesa);           13.1.3 The failure of Mesa or any of the
Affiliated Service Providers to observe or perform any of the covenants,
conditions or provisions of this Agreement to be observed or performed by Mesa
or any of the Affiliated Service Providers, other than as described in
Sections 8 or 13.1.1 or 13.1.2 above, and such failure shall continue for a
period of 15 days after written notice thereof from AWA to Mesa or such longer
period as may be reasonably necessary to complete the cure of such failure (not
to exceed an additional 30 days); provided Mesa commences such cure during the
initial 15-day period and continuously and diligently pursues the cure to
completion;           13.1.4 (i) the cessation of Mesa’s business operations as
a going concern; (ii) the making by Mesa of any general assignment, or general
arrangement for the benefit of creditors; (iii) the failure of Mesa to generally
pay Mesa’s debts as they come due or Mesa’s written admission of its inability
to pay its debts as they come due; (iv) the filing by or against Mesa of a
petition to have Mesa adjudged bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of
petition filed against Mesa, the same is dismissed, stayed or vacated within 60
days); (v) an adjudication of Mesa’s insolvency; (vi)

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  appointment of a trustee or receiver to take possession of substantially all
of Mesa’s assets which is not dismissed, stayed or vacated within 60 days; or
(vii) the attachment, execution or other judicial seizure of all of Mesa’s
assets.           13.1.5 Upon an Event of Default, AWA may: (a) by written
notice to Mesa (a “Default Termination Notice”) terminate this Agreement
effective as of the date set forth in the Default Termination Notice which date
shall not be less than 30 nor more than 180 days after the date of the Default
unless the event in 13.1.2 occurs, in which case immediate; and/or (b) pursue
all other rights and remedies available at law or in equity to AWA for the Event
of Default, including, without limitation, injunctive relief, specific
performance and damages. After receipt of a Default Termination Notice, Mesa and
the Affiliated Service Providers shall continue to provide the Flight Services
and Other Services in accordance with this Agreement until the termination date
set forth in the Default Termination Notice. No remedy or election by AWA
hereunder shall be deemed exclusive, but shall, wherever possible, be cumulative
with all other rights and remedies at law or in equity.



        13.2 AWA Default. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Agreement by AWA
(an “AWA Event of Default”):



        13.2.1 The failure of AWA to make any payment required to be made to
Mesa by AWA hereunder, as and when due, and such failure continues for 10
business days after AWA’s receipt of written notice from Mesa;           13.2.2
The failure of AWA to observe or perform any of the covenants, conditions or
provisions of this Agreement to be observed or performed by AWA, and such
failure shall continue for a period of 15 days after written notice thereof from
Mesa to AWA or such longer period as may be reasonably necessary to complete the
cure of such failure (not to exceed an additional 30 days); provided AWA
commences such cure during the initial 15-day period and continuously and
diligently pursues the cure to completion;           13.2.3 (i) the cessation of
AWA’s business operations as a going concern; (ii) the making by AWA of any
general assignment, or general arrangement for the benefit of creditors;
(iii) the failure of AWA to generally pay AWA’s debts as they come due or AWA’s
written admission of its inability to pay its debts as they come due; (iv) the
filing by or against AWA of a petition to have AWA adjudged bankrupt or a
petition for reorganization or arrangement under any law relating to bankruptcy
(unless, in the case of petition filed against AWA, the same is dismissed,
stayed or vacated

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  within 60 days); (v) an adjudication of AWA’s insolvency; (vi) appointment of
a trustee or receiver to take possession of substantially all of AWA’s assets
which is not dismissed, stayed or vacated within 60 days; or (vii) the
attachment, execution or other judicial seizure of all of AWA’s assets which is
not dismissed, stayed or vacated within 60 days.           13.2.4 Upon the
occurrence and continuance of an AWA Event of Default, Mesa may: (a) by written
notice to AWA (an “AWA Default Notice”) terminate this Agreement effective as of
the date set forth in the AWA Default Notice which date shall not be less than
30 nor more than 180 days after the date of the AWA Event of Default; and/or
(b) pursue all other rights and remedies available at law or in equity to Mesa
for the AWA Event of Default, including, without limitation, injunctive relief,
specific performance and damages. After receipt of an AWA Default Notice, AWA
shall continue to perform its obligations under this Agreement until the
termination date set forth in the AWA Default Notice. No remedy or election by
Mesa hereunder shall be deemed exclusive, but shall, wherever possible, be
cumulative with all other rights and remedies at law or in equity.



14.   Records and Reports.



        14.1 Retention of Records. Mesa shall keep accurate and complete books
and records of all Flight Services and Other Services performed under this
Agreement as well as any additional records that the parties agree may be
required in accordance with AWA’s procedures and the Regulations. Mesa shall
retain such records in accordance with applicable law, AWA’s procedures and the
Regulations.           14.2 Provision of Financial Records. Upon AWA’s request,
and until such time as AWA advises Mesa that such reports are no longer
necessary, Mesa shall furnish to AWA, within 60 days following the close of the
first three fiscal quarters of Mesa, unaudited financial statements including
Mesa’s current corporate balance sheets and profit and loss statements, and
within 120 days after the close of its fiscal year, Mesa shall furnish AWA with
audited financial statements of Mesa (or its parent company) including, either
separately or on a consolidated basis, the balance sheet and profit and loss
statements of that party. The appropriate reports filed on Form 10-Q and 10-K
shall be satisfactory to fulfill such obligation.           14.3 Provision of
Additional Records. Mesa shall promptly furnish AWA with a copy of every report
that it prepares and is required to submit to the DOT, FAA, National
Transportation Safety Board or any other governmental agency, relating to any
accident or incident involving an Aircraft used in performing Flight Services
under this Agreement, when such accident or incident is claimed to have resulted
in the death of or substantial injury to any person or the loss of, damage

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  to, or destruction of any property.           14.4 Additional Reports. Mesa
shall promptly notify AWA in writing of: (i) any change in or relinquishment of
control of Mesa; (ii) any agreement contemplating such a change or
relinquishment with a copy of such agreement, if in writing, to AWA; or
(iii) any change or contemplated change in the Chief Executive Officer position
of Mesa.



15.   Miscellaneous Provisions.



        15.1 Notices. All notices, consents, approvals or other instruments
required or permitted to be given by either party pursuant to this Agreement
shall be in writing and given by: (i) hand delivery; (ii) facsimile;
(iii) express overnight delivery service; or (iv) certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
(or facsimile numbers, as applicable) specified below and shall be effective
upon receipt or the rejection of such delivery, except if delivered by facsimile
outside of business hours in which case they shall be effective on the next
succeeding business day:

      If to AWA: America West Airlines, Inc.
4000 E. Sky Harbor Blvd.
Phoenix, Arizona 85034
Attn: Vice President and General Counsel
Telephone:   (602) 693-5805
Facsimile:   (602) 693-5932 If to Mesa: Mesa Air Group
410 N. 44th Street, Suite 700
Phoenix, Arizona 85008
Attn: General Counsel
Telephone:   (602) 685-4051
Facsimile:   (602) 685-4352



        15.2 Waiver and Amendment. No provisions of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.  
        15.3 Captions. Captions are used throughout this Agreement for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.           15.4 Attorneys’ Fees. In the
event of any judicial or other adversarial proceeding

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  between the parties concerning this Agreement, the prevailing party shall be
entitled to recover its attorneys’ fees and other costs in addition to any other
relief to which it may be entitled.           15.5 Entire Agreement. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof, and there are no other representations, warranties or
agreements, written or oral, between AWA and Mesa with respect to the subject
matter of this Agreement.           15.6 Jurisdiction; Choice of Law. For
purposes of any action or proceeding arising out of this Agreement, the parties
hereto hereby expressly submit to the jurisdiction of all federal and state
courts located in the State of Arizona. This Agreement shall be governed by and
construed in accordance with the laws of the State of Arizona.           15.7
Severability. If this Agreement, any one or more of the provisions of this
Agreement, or the applicability of this Agreement or any one or more of the
provisions of this Agreement to a specific situation, shall be held invalid,
illegal or unenforceable or in violation of any contract or agreement to which
Mesa or AWA are a party, then AWA and Mesa shall in good faith amend and modify
this Agreement, consistent with the intent of Mesa and AWA, as evidenced by this
Agreement, to the minimum extent necessary to make it or its application valid,
legal and enforceable and in accordance with the applicable agreement or
contract, and the validity or enforceability of all other provisions of this
Agreement and all other applications of any such provision shall not be affected
thereby.           15.8 Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original.           15.9
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
AWA and Mesa and their respective successors and permitted assigns.

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        15.10 No Assignment. The rights, obligations and duties of AWA and Mesa
under this Agreement may not be assigned or delegated, except as may otherwise
be mutually agreed by AWA and Mesa, in their sole and absolute discretion.



  AWA:



  America West Airlines, Inc.,
a Delaware corporation



  By: /s/ William A. Franke
Name: William A. Franke
Title: Chairman of the Board and
Chief Executive Officer



  MESA:



  Mesa Airlines, Inc.,
a Nevada corporation



  By: /s/ Jonathan G. Ornstein
Name: Jonathan G. Ornstein
Title: Chief Executive Officer

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBITS

      Exhibit A Delivery Schedule Exhibit B Station Costs Exhibit C Guaranteed
Non-Maintenance Costs Exhibit D Guaranteed Maintenance Costs Exhibit E Backup
Information

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A

Delivery Schedule

                                                  Convertible In Service Months
Additional Firm Firm Firm Option Delivery        Month CRJ-200 CRJ-700 CRJ-900
CRJ-7/900 CRJ 7/900

--------------------------------------------------------------------------------

Seating Configuration 50Y 6F/58Y 6F/74Y

--------------------------------------------------------------------------------

Apr-01 May-01 Jun-01 July-01 Aug-01 Sep-01 Oct-01 Nov-01 Dec-01

--------------------------------------------------------------------------------

Jan-02 Feb-02 Mar-02 Apr-02 May-02 Jun-02 July-02 Aug-02 Sep-02 Oct-02 Nov-02
Dec-02

--------------------------------------------------------------------------------

Jan-03 Feb-03 Mar-03 Apr-03 May-02 Jun-03 July-03 Aug-03 Sep-03 Oct-03 Nov-03
Dec-03

--------------------------------------------------------------------------------

Jan-04 Feb-04 Mar-04 Apr-04 May-04 Jun-04 July-04 Aug-04 Sep-04 Oct-04 Nov-04
Dec-04

--------------------------------------------------------------------------------

Each calendar month thereafter through Oct-07

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B

Station Costs

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Note 1 — Some or all of these expenses are already included in pass through
amounts.

 

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBITS C and D — Page 1
(See Note 4)

Guaranteed Non-Maintenance Costs (Exhibit C)

                                                    COST CATEGORY UNIT B1900D
DHC-82 CRJ 200 CRJ 700 CRJ 900

--------------------------------------------------------------------------------

Aircraft Lease & Overhead A/C MONTH Note 1 Ownership [***] [***] [***] [***]
[***] Note 2 Overhead [***] [***] [***] [***] [***] Note 2 Crew RON [***] [***]
[***] [***] [***] Total [***] [***] [***] [***] [***] Flight Crew BLK HR Note 3
Pilot [***] [***] [***] [***] [***] Note 3 Flight Attendant [***] [***] [***]
[***] [***] Total [***] [***] [***] [***] [***] Note 2 Dispatchers DEP [***]
[***] [***] [***] [***]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Guaranteed Maintenance Costs (Exhibit D)

                                                    COST CATEGORY UNIT B1900D
DHC-82 CRJ 200 CRJ 700 CRJ 900

--------------------------------------------------------------------------------

Maintenance cost per aircraft A/C MONTH Note 2 MX Employees [***] [***] [***]
[***] [***] Note 2 Engine & APU Depreciation [***] [***] [***] [***] [***]

--------------------------------------------------------------------------------

Total [***] [***] [***] [***] [***] Maintenance Base Cost BASE/MONTH Note 2 Rent
& Utilities [***] [***] [***] [***] [***] Note 2 Personnel [***] [***] [***]
[***] [***] Note 2 Parts Depreciation [***] [***] [***] [***] [***] Note 2
Equipment Depreciation [***] [***] [***] [***] [***]

--------------------------------------------------------------------------------

Total [***] [***] [***] [***] [***] Maintenance cost per block hour BLK HR Note
2 Engine MX —Contractual [***] [***] [***] [***] [***] Note 2 Engine MX —Other
[***] [***] [***] [***] [***] Note 2 Airframe MX [***] [***] [***] [***] [***]

--------------------------------------------------------------------------------

Total [***] [***] [***] [***] [***] Maintenance cost per departure DEP Note 2
Airframe MX [***] [***] [***] [***] [***] Note 2 Engine MX [***] [***] [***]
[***] [***]

--------------------------------------------------------------------------------

Total [***] [***] [***] [***] [***]

Note 1 — [***].

Note 2 — [***].

Note 3 — [***].

Note 4 — [***].

                          ASSUMPTIONS:

--------------------------------------------------------------------------------

Flight Hours Per Year [***] [***] [***]

--------------------------------------------------------------------------------

Average Flight Hours Per Cycle [***] [***] [***]

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBITS C and D — Page 2

CRJ -2000 A/C Ownership Schedule

                      Monthly Tail Amount

--------------------------------------------------------------------------------

1 [***] [***] 2 [***] [***] 3 [***] [***] 4 [***] [***] 5 [***] [***] 6 [***]
[***] 7 [***] [***] 8 [***] [***] 9 [***] [***] 10 [***] [***] 11 [***] [***] 12
[***] [***] 13 [***] [***] 14 [***] [***] 15 [***] [***] 16 [***] [***] 17 [***]
[***] 18 [***] [***] 19 [***] [***] 20 [***] [***] 21 [***] [***] 22 [***] [***]
23 [***] [***] 24 [***] [***] 25 [***] [***]

--------------------------------------------------------------------------------

Average [***]

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT E

Mesa Codeshare

Minimum Required Backup – Trueup Billings




            Costs Backup Required Minimum Frequency Actual Costs (All use actual
$ rates) Hull Insurance Insurance Policy/Bill Annually or when changes occur
Liability Insurance Insurance Policy Bill/ Annually or when changes occur
Property Taxes All Invoices & Assessment Notices Semi-Annually De-Icing All
Invoices Monthly Fuel Costs Station Invoices Audited Basis Catering All Invoices
Monthly Landing Fees All Invoices Monthly Security Service All Invoices Monthly
Station Rent All Invoices Monthly CRJ Leases Lease Payment Schedule Every new
Delivery or Change in
      Lease Station Costs All Invoices Monthly

 